Unjust conviction and imprisonment claim for damages.— Plaintiff alleges that he was illegally convicted and incarcerated in a Federal prison, that said conviction and imprisonment were unjust and unconstitutional, and that as a consequence he suffered damages, both mentally and financially. This case again came before the court on defendant’s motion to dismiss the petition for lack of jurisdiction and on plaintiff’s motion for judgment on the pleadings, plaintiff having provided the court with certain documents in response to the order entered on February 9,1973 which suspended proceedings for plaintiff to endeavor to take certain actions and to provide certain documents as set forth therein. On June 15, 1973 the court entered an order denying plaintiff’s motion, granting defendant’s motion, and dismissing the petition, the court stating that “it appears that plaintiff is unable to provide and has failed to provide the ‘certificate of innocence’ required for recovery under 28 U.S.C. § 2513.”